STATE OF MICHIGAN

                            COURT OF APPEALS



BRITTNYE CARLSON,                                                   UNPUBLISHED
                                                                    March 28, 2017
               Plaintiff-Appellant,

v                                                                   No. 329147
                                                                    Wayne Circuit Court
MESQUITE, INC., doing business as HENRY                             LC No. 14-007341-NO
VIII-SOUTH,

               Defendant-Appellee,

and

BRIAN BRADLEY,

               Defendant.


Before: BECKERING, P.J., and SAWYER and SAAD, JJ.

PER CURIAM.

        Plaintiff appeals by leave granted from an order of the circuit court granting summary
disposition in favor of defendant Mesquite (“defendant”). We affirm.

       This matter arises from a physical altercation that took place at Henry VIII-South, a strip
club owned and operated by defendant. After a fight broke out between two of the club’s
dancers, defendant Bradley became involved in the altercation assisting in separating the
combatants and bystanders. Bradley worked at Henry VIII-South as a part-time bouncer, but
was present in the club as a patron at the time of the altercation.1 Plaintiff was performing as a
dancer at the time and was a bystander to the altercation. She sustained an injury to her arm,
which she alleges was caused by Bradley when he seized her and pushed her into a doorway in
the process of breaking up a fight. Plaintiff bases her claim against defendant as one of vicarious



1
  Plaintiff somewhat disputes whether it is established “that Bradley was either on or off-duty
that night.” But plaintiff also concedes that the only evidence on that point “is the self-serving
testimony” of Bradley and the manager.


                                                -1-
liability for Bradley’s conduct while acting within the scope of his employment with defendant.2
She also alleged a claim involving negligent hiring and employment.3

        The trial court granted defendant’s motion for summary disposition under MCR
2.116(C)(10) on plaintiff’s vicarious liability claim on the grounds that (1) there was no genuine
issue of material fact that Bradley was not acting in the scope of employment at the time of
plaintiff’s injury and (2) that even if Bradley were acting in the scope of employment, because
plaintiff’s theory against Bradley was one of assault and battery, defendant would not be
vicariously liable for the intentional tort. We review this question de novo. Rogers v J B Hunt
Transport, Inc, 466 Mich. 645, 650; 649 NW2d 23 (2002).

        The essential question presented in this case is whether Bradley, who was not “on the
clock” at the time of the incident, was acting in the scope and course of his employment when he
allegedly caused plaintiff’s injury. But, with one exception, all of the cases relied upon by
plaintiff in her brief on appeal only focus on one aspect of that inquiry: whether Bradley’s
actions, which plaintiff characterized in the complaint as constituting the intentional tort of
assault and battery, come within the course and scope of his employment. Plaintiff relies upon
Rogers, Stewart v Napuche, 334 Mich. 76; 53 NW2d 676 (1952), Riley v Roach, 168 Mich. 294;
134 N.W. 14 (1912), Bryant v Brannen, 180 Mich. App. 87; 446 NW2d 847 (1988), and Burch v A
& G Associates, Inc, 122 Mich. App. 798; 333 NW2d 140 (1983). But with the exception of
Riley, the question presented is whether the employee’s actions in each of those cases come
within the course and scope of employment.

         In Rogers, an automobile accident case, it was “undisputed” that the defendant driver was
“operating the tractor-trailer in the course of his employment” with the defendant employer. 466
Mich. at 648. This case is the farthest from the incident because in Rogers the question was
whether the employee’s default in the suit against him could give rise to automatic vicarious
liability of the employer. In Stewart, the plaintiff was injured when struck by the employer’s
bartender, who was clearly on duty at the time. In Bryant, the Court held that, as a matter of law,
the employee was not acting in the course of his employment when he used deadly force against
the plaintiff and the employee did not carry a weapon in the course of his duties as an apartment
manager. 280 Mich. App. at 104. And in Burch, the allegations were that a taxicab driver
attacked his passenger at the end of a paid ride.

        This brings us to Riley, which does address the question whether the employee was acting
as an employee at the time of the injury. This too was an automobile accident case and involved
the defendant’s chauffeur. But the Court rejected the vicarious liability issue, noting as follows:




2
 It is not entirely clear to us why this matter is proceeding as a tort claim rather than as a
workers’ compensation claim. But neither party argues that point, so the issue is not before us.
3
  Plaintiff’s counsel indicated at the July 30, 2015 motion hearing that they were abandoning this
claim and makes no arguments relative to it on appeal.


                                                -2-
               We have already quoted from and called attention to the evidence, which
       shows conclusively, in so far as this record is concerned, that the chauffeur was
       not acting by authority of defendant, his wife, Miss Nott, or any member of the
       family, but against the positive and explicit instructions of the defendant. If it can
       be said that there is any presumption in such a case that the chauffeur was acting
       within the scope of his general employment, we think that in this case that
       presumption is completely overthrown by the uncontradicted evidence in the case.

Riley could arguably support plaintiff’s case if plaintiff could show that Bradley, even though he
was off duty, was acting at the behest of his employer. For example, if the manager had called
upon Bradley the patron to, in the emergency situation, enter the fray and become Bradley the
Bouncer. But Bradley clearly testified in his deposition that he was acting on his own initiative
in coming to the aid of the other bouncers:

       Q Do you feel like it’s your job to help them [the other bouncers] out even on
       your off days?

                                               ***

       A Okay. No, I don’t. It’s just it makes sense, though. Like I said, if we’re a
       team we’re going to have each other’s backs.

At best, plaintiff can point to Bradley’s testimony that employees had “helped out” in such
situations in the past and Bradley’s subjective belief that the manager, Dominic Evitts, would
expect them to do so:

       Q So from your previous experiences, where you had gone to the club and helped
       out when it was your off day, do you believe from those experiences that Dominic
       would have wanted you to help out in this instance as well?

                                               ***

       A O, I would imagine so. He wouldn’t say what are you doing, why are you
       trying to help us out, we got it.

        Next, we turn to the case relied upon by defendant, Eberle Brewing Co v Briscoe Motors,
Inc, 194 Mich. 140; 160 N.W. 440 (1916). This is another early automobile accident case. Here,
an automobile being operated by the defendant’s employee struck a team of horses, resulting in
the death of one of the horses. The employee’s negligence was conceded because he was
travelling faster than 15 mph. 194 Mich. at 141. The question was whether the employee “was at
the time in the service of the defendant.” Id.

        The driver, Mr. Greenamyer, worked for the defendant inspecting vehicles being
assembled for the defendant at Lewis Spring & Axle Co. When Greenamyer was done working
for the day, he volunteered to drive a salesman to another of the defendant’s plants and then to
the railroad station. He borrowed a vehicle from Lewis Spring & Axle and, while transporting
the salesman, the accident occurred. In its opinion, the Court noted the following:


                                                -3-
       The testimony is undisputed that Greenamyer had finished his work for the day
       when he left the Lewis Spring & Axle Company plant with the car. There is no
       testimony tending to prove that he was employed by the Briscoe Motor Company
       to drive this machine, at this time, or to carry a passenger for his employer, or for
       any one else. His trip was for the accommodation of the salesman who rode with
       him, or for his own pleasure, or both. [194 Mich at 144.]

The Court rejected the plaintiff’s attempt to invoke the rule that the employer is responsible for
his servant’s conduct, stating that it “would be an invasion of the rule, and a false application of
it, if it was held that a servant may, at any time, volunteer to borrow a car and carry a passenger,
or for his own use drive it, at his master’s risk.” 194 Mich. 145-146.

        The same principle applies here. Bradley was in the club on his own time and
volunteered to come to the aid of his fellow bouncers. We might be inclined to decide
differently had the manager requested or demanded that Bradley do so. But the evidence of that
is lacking. Accordingly, the trial court properly granted summary disposition in defendant’s
favor.

        Finally, we turn briefly to the dissent in this case. In addition to reviewing the general
principles relied upon by plaintiff and attempting to distinguish Eberle Brewing, the dissent
relies upon a case not argued by plaintiff, namely Niederhouse v Palmerton, 300 Mich. App. 625;
836 NW2d 176 (2013). Niederhouse, however, is distinguishable on a number of points.

        First, it involved a question of governmental immunity, not employer liability. Indeed, in
that case the plaintiff was arguing that the defendant was not acting within the scope of his
employment as a sheriff’s deputy and, therefore, not entitled to governmental immunity.
Second, the defendant had initially been explicitly asked by the employer, the county sheriff, to
perform the function. Although he initially declined, at the event he offered to relieve the
employee performing the function, Deputy Grieser. Third, while Deputy Grieser was on-duty
while performing the function, it was only because, like Deputy Palmerton, all of the off-duty
deputies had declined. The sheriff indicated that he would have preferred that the function be
performed by an off-duty deputy. Therefore, unlike the case at bar, it was the employer’s request
and intent that the function be performed by an employee who was “off the clock.”

       We are not disputing that there may be appropriate cases, such as Niederhouse, where an
employee who is “off the clock” may nevertheless be considered acting within the course and
scope of their employment. We simply do not conclude that this case presents such a situation.

       Affirmed. Defendant may tax costs.

                                                             /s/ David H. Sawyer
                                                             /s/ Henry William Saad




                                                -4-